                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
   SNYDER'S-LANCE, INC. and                        )
   PRINCETON VANGUARD, LLC,                        )
                                                   )
                              Plaintiffs,          )
                                                                 Case No. 3:17-CV-00652
         v.

   FRITO-LAY NORTH AMERICA,
   INC.,

                              Defendant.

                      DECLARATION OF MARYCATHERINE REGAN

I, MaryCatherine Regan, declare as follows:

        1.      Currently, I serve as the Senior Director, Financial Reporting and Technical

Accounting for Snyder's-Lance, Inc. ("Snyder's-Lance"). I have held this position since June

2017.

        2.      I am over the age of 18 and competent to testify. I either have personal

knowledge of the matters stated in this declaration, or obtained the information herein from

company business records made at the time of the events they record, by persons with knowledge

of those events, and which were maintained and kept as part of Snyder's-Lance's regular and

ordinary practices. I would testify truthfully to these matters if called upon to do so.

                        Sales Success of the PRETZEL CRISPS Brand

        3.      One of my responsibilities is to analyze, review, and maintain up-to-date records

concerning the company's sales figures such that they can be incorporated into required external

financial reports.




                                      1
        Case 3:17-cv-00652-KDB-DSC Document 46 Filed 10/29/18 Page 1 of 3
       4.      PRETZEL CRISPS sales have climbed each year from 2013, the first full year

that the brand was owned by Snyder's-Lance. For each year between 2013 and 2017, gross sales

have exceeded $150,000,000 per year.

       5.      From 2013 to the end of 2017, Snack Factory has sold more $900 million worth

of PRETZEL CRISPS pretzel crackers at wholesale prices. The retail sales figure is

approximately double that overall amount, which means that, during this year period, consumers

purchased nearly $2 billion worth of PRETZEL CRISPS products at retail. When combined

with sales prior to 2013, total retail sales of PRETZEL CRISPS pretzel crackers have exceeded

$2.5 billion at retail. Every package of PRETZEL CRISPS crackers prominently features the

PRETZEL CRISPS mark.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed in Charlotte, North Carolina this 29th day of October, 2018.




                                                                      4. 0
                                                y a erine Regan
                                             Snyder's-Lance, Inc.




                                    2
       Case 3:17-cv-00652-KDB-DSC Document 46 Filed 10/29/18 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 46 Filed 10/29/18 Page 3 of 3
